                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

 JUSTIN JAMES ALLEE                               )
                                                  )
                    Plaintiff,                    )      Case No. 7:21CV00088
                                                  )
 v.                                               )      OPINION AND ORDER
                                                  )
 STREEVAL, ET AL.,                                )      By: James P. Jones
                                                  )      United States District Judge
                   Defendants.                    )

      Justin James Allee, Pro Se Plaintiff.

      The plaintiff, Justin James Allee, a federal inmate proceeding pro se, filed this

civil rights action under Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971). After review of the record, I find that Allee’s

separate request for interlocutory injunctive relief must be denied.

      In Allee’s motion seeking interlocutory relief, he speculates that federal prison

authorities will somehow prevent him from responding to court orders. He asks the

court to direct the Marshals Service to investigate in any instance where he fails to

answer a court order, “to see if [he is’ alive or being tortured” in the special housing

unit. Notice, ECF No. 38.

      Because preliminary injunctive relief is an extraordinary remedy, the party

seeking such relief must make a clear showing “that he is likely to succeed on the

merits, that he is likely to suffer irreparable harm in the absence of preliminary relief,
that the balance of equities tips in his favor, and that an injunction is in the public

interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). To qualify

as irreparable, the feared harm must be “neither remote nor speculative, but actual

and imminent,” Tucker Anthony Realty Corp. v. Schlesinger, 888 F.2d 969, 975 (2d

Cir. 1989) (internal quotation marks and citations omitted), such that it poses a real

and immediate threat, Dan River, Inc. v. Icahn, 701 F.2d 278, 283 (4th Cir. 1983).

      Allee’s current pleading is built on nothing more than speculation. Even

assuming that officers have made threats of such action, alleged threats alone do not

support a claim that Allee has been, or is likely to be, deprived of constitutionally

protected rights. See, e.g., Wilson v. McKellar, 254 Fed. App’x 960, 961 (4th Cir.

2007) (per curiam) (unpublished); Carter v. Morris, 164 F.3d 215, 219 n. 3 (4th Cir.

1999). As such, Allee’s motion fails to show any likelihood of success on the merits

of the claims in his motion or that court intervention is required to prevent harm.

      Accordingly, Allee’s motion fails to state facts on which he can meet all four

of the required showings under Winter. Because I thus cannot find that he is entitled

to the extraordinary interlocutory injunctive relief that he seeks, it is ORDERED

that the motion, ECF No. 38, is DENIED.

                                                ENTER: July 2, 2021

                                                /s/ JAMES P. JONES
                                                United States District Judge



                                          ‐2‐
